

116 HR 4995 : Maternal Health Quality Improvement Act of 2020
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4995IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to improve obstetric care and maternal health outcomes, and for other purposes.1.Short titleThis Act may be cited as the Maternal Health Quality Improvement Act of 2020.2.Innovation for maternal healthPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended—(1)in the section designation of section 330M of such Act (42 U.S.C. 254c–19) by inserting a period after 330M; and(2)by inserting after section 330M of such Act (42 U.S.C. 254c–19) the following:330N.Innovation for maternal health(a)In generalThe Secretary, in consultation with experts representing a variety of clinical specialties, State, Tribal, or local public health officials, researchers, epidemiologists, statisticians, and community organizations, shall establish or continue a program to award competitive grants to eligible entities for the purposes of—(1)identifying, developing, or disseminating best practices to improve maternal health care quality and outcomes, eliminate preventable maternal mortality and severe maternal morbidity, and improve infant health outcomes, which may include—(A)information on evidence-based practices to improve the quality and safety of maternal health care in hospitals and other health care settings of a State or health care system, including by addressing topics commonly associated with health complications or risks related to prenatal care, labor care, birthing, and postpartum care;(B)best practices for improving maternal health care based on data findings and reviews conducted by a State maternal mortality review committee that address topics of relevance to common complications or health risks related to prenatal care, labor care, birthing, and postpartum care; and(C)information on addressing determinants of health that impact maternal health outcomes for women before, during, and after pregnancy;(2)collaborating with State maternal mortality review committees to identify issues for the development and implementation of evidence-based practices to improve maternal health outcomes and reduce preventable maternal mortality and severe maternal morbidity;(3)providing technical assistance and supporting the implementation of best practices identified pursuant to paragraph (1) to entities providing health care services to pregnant and postpartum women; and(4)identifying, developing, and evaluating new models of care that improve maternal and infant health outcomes, which may include the integration of community-based services and clinical care.(b)Eligible entitiesTo be eligible for a grant under subsection (a), an entity shall—(1)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and(2)demonstrate in such application that the entity is capable of carrying out data-driven maternal safety and quality improvement initiatives in the areas of obstetrics and gynecology or maternal health.(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025..3.Training for health care providersTitle VII of the Public Health Service Act is amended by striking section 763 (42 U.S.C. 294p) and inserting the following:763.Training for health care providers(a)Grant programThe Secretary shall establish a program to award grants to accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other health professional training programs for the training of health care professionals to reduce and prevent discrimination (including training related to implicit and explicit biases) in the provision of health care services related to prenatal care, labor care, birthing, and postpartum care.(b)EligibilityTo be eligible for a grant under subsection (a), an entity described in such subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Reporting requirementEach entity awarded a grant under this section shall periodically submit to the Secretary a report on the status of activities conducted using the grant, including a description of the impact of such training on patient outcomes, as applicable.(d)Best practicesThe Secretary may identify and disseminate best practices for the training of health care professionals to reduce and prevent discrimination (including training related to implicit and explicit biases) in the provision of health care services related to prenatal care, labor care, birthing, and postpartum care.(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025..4.Study on training to reduce and prevent discriminationNot later than 2 years after date of enactment of this Act, the Secretary of Health and Human Services shall, through a contract with an independent research organization, conduct a study and make recommendations for accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other health professional training programs, on best practices related to training to reduce and prevent discrimination, including training related to implicit and explicit biases, in the provision of health care services related to prenatal care, labor care, birthing, and postpartum care.5.Perinatal quality collaborativesSection 317K(a)(2) of the Public Health Service Act (42 U.S.C. 247b–12(a)(2)) is amended by adding at the end the following:(E)(i)The Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall establish or continue a competitive grant program for the establishment or support of perinatal quality collaboratives to improve perinatal care and perinatal health outcomes for pregnant and postpartum women and their infants. A State, Indian Tribe, or Tribal organization may use funds received through such grant to—(I)support the use of evidence-based or evidence-informed practices to improve outcomes for maternal and infant health;(II)work with clinical teams; experts; State, local, and, as appropriate, Tribal public health officials; and stakeholders, including patients and families, to identify, develop, or disseminate best practices to improve perinatal care and outcomes; and(III)employ strategies that provide opportunities for health care professionals and clinical teams to collaborate across health care settings and disciplines, including primary care and mental health, as appropriate, to improve maternal and infant health outcomes, which may include the use of data to provide timely feedback across hospital and clinical teams to inform responses, and to provide support and training to hospital and clinical teams for quality improvement, as appropriate.(ii)To be eligible for a grant under clause (i), an entity shall submit to the Secretary an application in such form and manner and containing such information as the Secretary may require..6.Integrated services for pregnant and postpartum women(a)GrantsTitle III of the Public Health Service Act is amended by inserting after section 330N of such Act, as added by section 2, the following:330O.Integrated services for pregnant and postpartum women(a)In generalThe Secretary may award grants to States, Indian Tribes, and Tribal organizations for the purpose of establishing or operating evidence-based or innovative, evidence-informed programs to deliver integrated health care services to pregnant and postpartum women to optimize the health of women and their infants, including to reduce adverse maternal health outcomes, pregnancy-related deaths, and related health disparities (including such disparities associated with racial and ethnic minority populations), and, as appropriate, by addressing issues researched under subsection (b)(2) of section 317K.(b)Integrated services for pregnant and postpartum women(1)EligibilityTo be eligible to receive a grant under subsection (a), a State, Indian Tribe, or Tribal organization shall work with relevant stakeholders that coordinate care (including coordinating resources and referrals for health care and social services) to develop and carry out the program, including—(A)State, Tribal, and local agencies responsible for Medicaid, public health, social services, mental health, and substance use disorder treatment and services;(B)health care providers who serve pregnant and postpartum women; and(C)community-based health organizations and health workers, including providers of home visiting services and individuals representing communities with disproportionately high rates of maternal mortality and severe maternal morbidity, and including individuals representing racial and ethnic minority populations.(2)Terms(A)PeriodA grant awarded under subsection (a) shall be made for a period of 5 years. Any supplemental award made to a grantee under subsection (a) may be made for a period of less than 5 years.(B)PreferenceIn awarding grants under subsection (a), the Secretary shall—(i)give preference to States, Indian Tribes, and Tribal organizations that have the highest rates of maternal mortality and severe maternal morbidity relative to other such States, Indian Tribes, or Tribal organizations, respectively; and(ii)shall consider health disparities related to maternal mortality and severe maternal morbidity, including such disparities associated with racial and ethnic minority populations.(C)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applications from up to 15 entities described in subparagraph (B)(i).(D)EvaluationThe Secretary shall require grantees to evaluate the outcomes of the programs supported under the grant.(c)DefinitionsIn this section, the terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025..(b)Report on grant outcomes and dissemination of best practices(1)ReportNot later than February 1, 2026, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes—(A)the outcomes of the activities supported by the grants awarded under the amendment made by this section on maternal and child health;(B)best practices and models of care used by recipients of grants under such amendment; and(C)obstacles identified by recipients of grants under such amendment, and strategies used by such recipients to deliver care, improve maternal and child health, and reduce health disparities.(2)Dissemination of best practicesNot later than August 1, 2026, the Secretary of Health and Human Services shall disseminate information on best practices and models of care used by recipients of grants under the amendment made by this section (including best practices and models of care relating to the reduction of health disparities, including such disparities associated with racial and ethnic minority populations, in rates of maternal mortality and severe maternal morbidity) to relevant stakeholders, which may include health providers, medical schools, nursing schools, relevant State, Tribal, and local agencies, and the general public.7.Improving rural maternal and obstetric care data(a)Maternal mortality and morbidity activitiesSection 301(e) of the Public Health Service Act (42 U.S.C. 241(e)) is amended by inserting , preventable maternal mortality and severe maternal morbidity, after delivery.(b)Office of women’s healthSection 310A(b)(1) of the Public Health Service Act (42 U.S.C. 242s(b)(1)) is amended by striking and sociocultural contexts, and inserting sociocultural (including among American Indians, Native Hawaiians, and Alaska Natives), and geographical contexts.(c)Safe motherhoodSection 317K of the Public Health Service Act (42 U.S.C. 247b–12) is amended—(1)in subsection (a)(2)(A), by inserting , including improving collection of data on race, ethnicity, and other demographic information before the period; and(2)in subsection (b)(2)—(A)in subparagraph (L), by striking and at the end;(B)by redesignating subparagraph (M) as subparagraph (N); and(C)by inserting after subparagraph (L) the following:(M)an examination of the relationship between maternal health and obstetric services in rural areas and outcomes in delivery and postpartum care; and.(d)Office of research on women’s healthSection 486 of the Public Health Service Act (42 U.S.C. 287d) is amended—(1)in subsection (b), by amending paragraph (3) to read as follows:(3)carry out paragraphs (1) and (2) with respect to—(A)the aging process in women, with priority given to menopause; and(B)pregnancy, with priority given to deaths related to preventable maternal mortality and severe maternal morbidity;; and(2)in subsection (d)(4)(A)(iv), by inserting , including preventable maternal morbidity and severe maternal morbidity before the semicolon.8.Rural obstetric network grantsThe Public Health Service Act is amended by inserting after section 330A–1 (42 U.S.C. 254c–1a) the following:330A–2.Rural obstetric network grants(a)Program establishedThe Secretary shall award grants or cooperative agreements to eligible entities to establish collaborative improvement and innovation networks (referred to in this section as rural obstetric networks) to improve maternal and infant health outcomes and reduce preventable maternal mortality and severe maternal morbidity by improving maternity care and access to care in rural areas, frontier areas, maternity care health professional target areas, or jurisdictions of Indian Tribes and Tribal organizations.(b)Use of fundsGrants or cooperative agreements awarded pursuant to this section shall be used for the establishment or continuation of collaborative improvement and innovation networks to improve maternal health in rural areas by improving infant health and maternal outcomes and reducing preventable maternal mortality and severe maternal morbidity. Rural obstetric networks established in accordance with this section may—(1)develop a network to improve coordination and increase access to maternal health care and assist pregnant women in the areas described in subsection (a) with accessing and utilizing maternal and obstetric care, including health care services related to prenatal care, labor care, birthing, and postpartum care to improve outcomes in birth and maternal mortality and morbidity;(2)identify and implement evidence-based and sustainable delivery models for maternal and obstetric care (including health care services related to prenatal care, labor care, birthing, and postpartum care for women in the areas described in subsection (a), including home visiting programs and culturally appropriate care models that reduce health disparities;(3)develop a model for maternal health care collaboration between health care settings to improve access to care in areas described in subsection (a), which may include the use of telehealth;(4)provide training for professionals in health care settings that do not have specialty maternity care;(5)collaborate with academic institutions that can provide regional expertise and help identify barriers to providing maternal health care, including strategies for addressing such barriers; and(6)assess and address disparities in infant and maternal health outcomes, including among racial and ethnic minority populations and underserved populations in areas described in subsection (a).(c)DefinitionsIn this section:(1)Eligible entitiesThe term eligible entities means entities providing maternal health care services in rural areas, frontier areas, or medically underserved areas, or to medically underserved populations or Indian Tribes or Tribal organizations.(2)Frontier areaThe term frontier area means a frontier county, as defined in section 1886(d)(3)(E)(iii)(III) of the Social Security Act.(3)Indian Tribes; Tribal organizationThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization, respectively, in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Maternity care health professional target areaThe term maternity care health professional target area has the meaning described in section 332(k)(2).(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2021 through 2025..9.Telehealth network and telehealth resource centers grant programsSection 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)in subsection (f)(3), by adding at the end the following:(M)Providers of maternal care, including prenatal, labor care, birthing, and postpartum care services and entities operating obstetric care units.; and(2)in subsection (h)(1)(B), by inserting labor care, birthing care, postpartum care, before or prenatal.10.Rural maternal and obstetric care training demonstrationSubpart 1 of part E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following:764.Rural maternal and obstetric care training demonstration(a)In generalThe Secretary shall award grants to accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other appropriate health professional training programs, to establish a training demonstration program to support—(1)training for physicians, medical residents, fellows, nurse practitioners, physician assistants, nurses, certified nurse midwives, relevant home visiting workforce professionals and paraprofessionals, or other professionals who meet relevant State training and licensing requirements, as applicable, to provide maternal health care services in rural community-based settings; and(2)developing recommendations for such training programs.(b)ApplicationTo be eligible to receive a grant under subsection (a), an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Activities(1)Training for health care professionalsA recipient of a grant under subsection (a)—(A)shall use the grant funds to plan, develop, and operate a training program to provide maternal health care in rural areas; and(B)may use the grant funds to provide additional support for the administration of the program or to meet the costs of projects to establish, maintain, or improve faculty development, or departments, divisions, or other units necessary to implement such training.(2)Training program requirementsThe recipient of a grant under subsection (a) shall ensure that training programs carried out under the grant are evidence-based and address improving maternal health care in rural areas, and such programs may include training on topics such as—(A)maternal mental health, including perinatal depression and anxiety;(B)substance use disorders;(C)social determinants of health that affect individuals living in rural areas; and(D)implicit and explicit bias.(d)Evaluation and report(1)Evaluation(A)In generalThe Secretary shall evaluate the outcomes of the demonstration program under this section.(B)Data submissionRecipients of a grant under subsection (a) shall submit to the Secretary performance metrics and other related data in order to evaluate the program for the report described in paragraph (2).(2)Report to CongressNot later than January 1, 2025, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes—(A)an analysis of the effects of the demonstration program under this section on the quality, quantity, and distribution of maternal health care services, including health care services related to prenatal care, labor care, birthing, and postpartum care, and the demographics of the recipients of those services;(B)an analysis of maternal and infant health outcomes (including quality of care, morbidity, and mortality) before and after implementation of the program in the communities served by entities participating in the demonstration program; and(C)recommendations on whether the demonstration program should be continued.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2021 through 2025..Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk